DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer(s)
The terminal disclaimer filed on September 3, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/430,984 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Rejection Withdrawn
The rejection of claims 11-15 under 35 U.S.C. 103 is withdrawn in view of applicants’ amendment of claim 11.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone interview with Mertogul Ahyan on 06/03/2021.
Claims 13 and 15 have been amended as follows:

13. The method of claim 11, wherein the fusion protein consists of the D2 domain of the Slit2 protein and HSA as shown in SEQ ID NO: 2.
15. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The method of treating asthma comprising administering a fusion protein comprising the second domain (D2 domain) of Slit2 protein and Human Serum Albumin (HSA) and the cysteine in the D2 domain of the Slit2 protein, corresponding to the position 386 of the Slit2 protein is mutated to serine (C386S), is novel and non-obvious.
The closet prior art is Pilling et al in (PNAS December 23, 2014 111 (51) 18291-18296).
Piling teaches treating the mouse pulmonary fibrosis model with daily i.p. injections of rSlit2 (p. 18293, col. 1, line 3-4) and that the Slit2 injections significantly reduced lung inflammation after bleomycin aspiration (p. 18293, col. 1, last paragraph, line 16-17) and that Slit2 levels are important in the regulation of lung inflammation and fibrosis and that therapeutic use of Slit2 may be beneficial (p. 18294, col. 2, line 8-10). Piling does not teach a method of treating asthma comprising administering a fusion protein comprising the second domain (D2 domain) of Slit2 protein and Human Serum Albumin (HSA) and where the position 386 of the Slit2 protein, is mutated to serine (C386S). 
The instant fusion protein comprising D2 domain of Slit2 protein and Human Serum Albumin (HSA) has good effects in the treatment of asthma and significantly inhibited the accumulation of eosinophils in alveolar fluid and effectively inhibited the levels of inflammatory cytokines IL-13 and IL-5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/MERCY H SABILA/Patent Examiner, Art Unit 1654   



/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654